Citation Nr: 0809190	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  05-14 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for 
sinusitis secondary to a nasal injury, and if so, whether 
service connection is warranted for this claimed disability.

2.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss, and if so, whether service connection 
is warranted for this claimed disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1948 
to December 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Waco, Texas.  Although the veteran requested a Travel 
Board hearing before the Board, he failed to attend his 
hearing scheduled for March 2008.  His request for a Board 
hearing is therefore considered withdrawn.  38 C.F.R. § 
20.704(d) (2007).


FINDINGS OF FACT

1.  A May 1994 rating decision denied the veteran's claim of 
entitlement to service connection for sinusitis secondary to 
a nasal injury.  The veteran was notified of his appellate 
rights, but did not file a notice of disagreement.

2.  Evidence received since the May 1994 rating decision is 
cumulative of the evidence of record at the time of the May 
1994 denial and does not relate to an unestablished fact 
necessary to substantiate the claim.

3.  A February 1982 rating decision denied the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss.  The veteran was notified of his appellate 
rights, but did not file a notice of disagreement.

4.  Evidence received since the February 1982 rating decision 
relates to an unestablished fact necessary to substantiate 
the veteran's previously disallowed claim.

5.  Bilateral hearing loss was not manifested during the 
veteran's active duty or within one year of discharge from 
service; any current bilateral hearing loss is not shown to 
be related to service.

6.  The competent evidence fails to demonstrate that the 
veteran has tinnitus that is related to his active duty 
service.


CONCLUSIONS OF LAW

1.  The May 1994 rating decision which denied the veteran's 
claim of entitlement to service connection for sinusitis 
secondary to a nasal injury is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1003 (2007).

2.  Evidence received since the May 1994 rating decision in 
connection with veteran's claim of entitlement to service 
connection for sinusitis secondary to a nasal injury is not 
new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007).

3.  The February 1982 rating decision which denied the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 20.1003 (2007).

4.  Evidence received since the February 1982 rating decision 
in connection with veteran's claim of entitlement to service 
connection for bilateral hearing loss is new and material and 
the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2007).

5.  Bilateral hearing loss was not incurred in or aggravated 
by the veteran's active duty service, nor may it be presumed 
to have incurred in or have been aggravated by such service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).

6.  Tinnitus was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).  VA must request 
that the claimant provide any evidence in the claimant's 
possession that pertains to a claim.  38 C.F.R. § 3.159 
(2007).  See also Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).

With respect to the veteran's requests to reopen previously 
disallowed claims of entitlement to service connection for 
sinusitis secondary to a nasal injury and bilateral hearing 
loss, the Board observes that the Court of Appeals for 
Veterans Claims (Court) has prescribed additional notice 
requirements.  Specifically, in Kent v. Nicholson, 20 Vet. 
App. 1 (2006), the Court held that in order to successfully 
reopen a previously and finally disallowed claim, the law 
requires the presentation of a special type of evidence - 
evidence that is both new and material.  The terms "new" 
and "material" have specific, technical meanings that are 
not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation, however, does not modify the requirements 
discussed above.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In other words, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought.

In the present case, the Board finds that VA provided the 
veteran with all necessary and proper VCAA notice regarding 
all of his claims on appeal.  In this regard, a November 2004 
letter notified the veteran of the evidence and information 
necessary to establish entitlement to his original and 
underlying claims to service connection for tinnitus, 
sinusitis, and hearing loss.  Moreover, the November 2004 
letter provided appropriate notice regarding what constituted 
new and material evidence, and specifically informed him what 
evidence and information was necessary to reopen his 
previously disallowed claim.  This letter also advised the 
veteran of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  Finally, the November 2004 letter expressly 
informed the veteran of the need to submit any pertinent 
evidence in his possession.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 letter provided such notice.

The Board observes that the November 2004 letter was sent to 
the veteran prior to the January 2005 rating decision.  The 
VCAA notice with respect to the elements addressed in this 
letter was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  VCAA notice regarding the 
establishment of a disability rating and effective date, 
however, was sent after the initial adjudication of the 
veteran's claims.  Nevertheless, the Board finds this error 
nonprejudicial to the veteran.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this regard, the notice provided in 
the March 2006 letter fully complied with the requirements of 
38 U.S.C. § 5103(a), 38 C.F.R. § 3.159(b), and Dingess, 
supra, and after the notice was provided the veteran was 
given ample opportunity to submit additional evidence and 
argument, including testimony at a March 2008 hearing which 
he failed to attend.  Under such circumstances, the Board 
concludes that any timing error in VCAA notice has been 
resolved, and that continuing with a decision on the issues 
does not affect the essential fairness of this adjudication.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In sum, the Board concludes that all notices required by VCAA 
and implementing regulations were furnished to the veteran 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

The Board also finds that the there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  In this regard, the veteran's service 
medical records are associated with the claims folder, as 
well as all relevant VA and private treatment records 
identified by the veteran.  With respect to the veteran's 
reopened claim of entitlement to service connection for 
bilateral hearing loss and his original claim of entitlement 
to service connection for tinnitus, a VA examination was 
provided and a medical nexus opinion obtained.  The veteran 
has not identified any additional relevant, outstanding 
records that need to be obtained before deciding his claim.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence she should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

I. New and Material Evidence

Generally, an unappealed RO denial is final.  However, the 
veteran may request that VA reopen his claim upon the receipt 
of 'new and material' evidence.  38 U.S.C.A. § 5108 (West 
2002).  If new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  Id.  See 
also Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  
According to 38 C.F.R. § 3.156(a) (2007), 'new and material' 
evidence means existing evidence that by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

A. Sinusitis

The veteran was previously denied entitlement to service 
connection for sinusitis secondary to a nasal injury by a May 
1994 rating decision.  The claim was denied on the basis that 
the evidence of record at the time, which consisted of 
service medical records and Dallas VA Medical Center (MC) 
outpatient treatment records, did not show that the veteran 
was treated for a nasal injury or sinusitis during service or 
that any current sinus problems were otherwise related to 
service.

In October 2004 the veteran filed to reopen his claim for 
entitlement to service connection for sinusitis secondary to 
a nasal injury.  A January 2005 RO rating decision denied the 
veteran's application to reopen due to lack of new and 
material evidence.  The veteran was again notified of his 
appellate rights, and perfected an appeal of this issue.  New 
evidence received since the January 2005 rating decision 
includes more statements from the veteran, Dallas VAMC 
treatment records dated April 1993 through November 2004, and 
medical literature submitted by the veteran pertaining to the 
structure of the nose.  

After careful consideration, the Board concludes that this 
newly received evidence does not raise a reasonable 
possibility of substantiating the veteran's claim; thus, it 
is not material.  In this regard, the Dallas VAMC treatment 
records, while new, make no mention of any complaints or 
treatment for sinus problems.  Additionally, the medical 
literature submitted by the veteran fails to provide any 
evidence specific to his claimed sinus problems and their 
relationship to service.  Since none of this newly submitted 
evidence pertains to the reasons for the prior denial nor 
raises the reasonable possibility of substantiating the 
veteran's underlying claim, the Board concludes that the 
veteran's request to reopen the previously disallowed claim 
of entitlement to service connection for sinusitis secondary 
to a nasal injury must be denied.  38 C.F.R. § 3.156(a).

B. Bilateral Hearing Loss

The veteran was previously denied entitlement to service 
connection for bilateral hearing loss by a February 1982 
rating decision on the basis that neither the veteran's 
service medical records nor post-service medical evidence 
demonstrated any hearing loss disability for VA compensation 
purposes.  The evidence of record at the time of this denial 
consisted of the veteran's service medical and personnel 
records.

By rating decision dated in January 2005, the RO reopened the 
veteran's claim but denied entitlement to the underlying 
benefit of service connection for bilateral hearing loss.  
The veteran received notice of the decision and timely 
appealed it.  Although the RO reopened the veteran's claim 
based on a finding that new and material evidence had been 
submitted, the Board notes that the preliminary question of 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claims on the merits.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

With respect to the evidence submitted since the January 2005 
rating decision, of note are a September 2004 VA audiological 
evaluation and a December 2004 VA examination report which 
demonstrate that the veteran currently has bilateral hearing 
loss.  See 38 C.F.R. § 3.385 (2007).  The Board finds this 
evidence is both new and material.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  The evidence presented was not 
available at the time of the prior decision; therefore, it is 
new.  Moreover, the evidence discussed above is material 
because it indicates that the veteran has a current bilateral 
hearing loss disability, which was the basis for the prior RO 
denial.  The Board therefore holds that the newly submitted 
evidence is so significant that it must be considered in 
order to fairly decide the merits of this claim, and as such, 
the claim for entitlement to service connection for bilateral 
hearing loss must be reopened for full review.  38 C.F.R. 
§ 3.156(a).

II. Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Additionally, certain chronic disabilities, such as hearing 
loss, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).

A. Bilateral Hearing Loss

The veteran has submitted few statements regarding the basis 
for his claim of entitlement to service connection for 
bilateral hearing loss; however, the Board observes that he 
reported military noise exposure consisting of 105 Howitzer 
training exercises at a December 2004 VA examination.  Thus, 
it appears that he is asserting entitlement to service 
connection based on this military noise exposure.  

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385 (2007), which provides that impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies of 500, 1000, 2000, 3000, 
or 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 
155 (1993).

The medical evidence of record shows that the veteran did not 
have hearing loss which met the criteria of 38 C.F.R. § 3.385 
for impaired hearing at any time during his period of 
service.  Similarly, his service medical records on file are 
negative for reference to complaints of tinnitus, hearing 
difficulty, or acoustic trauma.  In December 1951, when 
examined prior to separation, the veteran's clinical 
evaluation of his ears revealed cerumen (earwax) bilaterally, 
but he scored a 15 out of 15 on the whisper voice test in 
both ears.  See Dorland's Illustrated Medical Dictionary, 337 
(30th ed. 2003) (definition of cerumen).  

The earliest post-service indication of any reduction in 
hearing acuity was shown at a September 2004 audiological 
evaluation at the Dallas VAMC, more than 50 years after 
discharge from service.  At such time hearing loss meeting 
the criteria of 38 C.F.R. § 3.385 was shown in both the right 
and left ear.  Bilateral hearing loss was also shown at the 
December 2004 VA examination; additionally, Maryland CNC 
speech recognition scores were recorded as 96 percent and 92 
percent in the right and left ears, respectively.  
Accordingly, there is no question that the veteran has 
currently manifested bilateral hearing loss.

The Board acknowledges that the lack of any evidence showing 
that the veteran exhibited hearing loss consistent with the 
regulatory threshold requirements for hearing disability 
during service is not fatal to his claim.  The laws and 
regulations do not require in-service complaints of, or 
treatment for, hearing loss in order to establish service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Instead, as noted above, service connection may be 
granted when there is a medically sound basis to attribute 
the post-service findings to the injury in service, or 
whether they are more properly attributable to intercurrent 
causes.  See Hensley, supra.

In this case, the veteran has asserted in-service acoustic 
trauma.  The Board has no reason to doubt the veteran's 
credibility on this matter, especially in light of the fact 
that his military occupational specialty (MOS) during service 
was field artillery cannoneer.  However, the Board notes that 
acoustic trauma sustained in service, in and of itself, is 
not considered a disability for VA purposes; i.e. warranting 
service connection or compensation.  The more critical 
question therefore is whether the currently manifested 
hearing loss is etiologically related to service or is more 
likely due to other causes.  

With regard to etiology, the record contains a December 2004 
VA examination report.  The VA examiner having evaluated the 
veteran, reviewed the claims folder and received a credible 
and complete history from the veteran, opined that it was 
less likely than not that the veteran's hearing loss was due 
to noise exposure while in the military.  The examiner 
pointed to the absence of any hearing loss shown at 
separation and service medical records which were entirely 
negative for complaints of hearing loss during service in 
concluding that it was less likely than not that hearing loss 
was service-connected.  Moreover, the examiner provided an 
opinion that the most likely etiology of the veteran's 
current hearing loss is presbycusis.  In other words, his 
hearing loss is most likely age-related.  See Dorland's 
Illustrated Medical Dictionary, 1503 (30th ed. 2003) 
(defining 'presbycusis' as a progressive bilaterally 
symmetric perceptive hearing loss occurring with age).  There 
is no contrary clinical evidence or competent medical opinion 
of record.

The Board finds that the most significant evidence consists 
of the aforementioned VA medical opinion coupled with the 
fact that the veteran had absolutely no documented 
complaints, treatment or diagnosis of hearing loss in-
service, and no evidence of hearing deficit on separation or 
during the first post-service year or for more than five 
decades thereafter, despite his reported history of acoustic 
trauma in service.  

Regarding the more than 50 year gap in time between service 
and the first competent medical evidence of a disability, the 
Board observes that such evidence, when viewed in light of no 
recorded complaints of hearing loss during such period, 
weighs against the veteran's claim of service connection.  
See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); 
see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (en banc). At the December 2004 VA examination, the 
veteran reported a 20 year history of progressive bilateral 
hearing loss.  However, even if the Board were to accept the 
veteran's statements regarding when hearing loss first 
manifested, this is still more than 30 years after service 
separation and still weighs heavily against service 
connection.  Id.

In sum, this case contains no probative competent medical 
evidence of a relationship between the veteran's currently 
diagnosed hearing loss and any service.  The Board 
acknowledges the veteran's own assertions that his hearing 
loss is related to service; however, as a layperson, he is 
not competent to provide such evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, with consideration 
of the veteran's service medical records, the probative VA 
examiner's report, the length of time following service prior 
to a recorded diagnosis of bilateral hearing loss, and the 
absence of any medical opinion suggesting a causal link to 
the veteran's service, the Board finds that the preponderance 
of the evidence is against the veteran's claim of service 
connection for bilateral hearing loss.  Consequently, the 
benefit of the doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

B. Tinnitus

As above, the veteran asserts that he is entitled to service 
connection for tinnitus as such disability is related to 
service.  A review of his service medical records on file, 
including his December 1951 separation examination, are 
negative for reference to complaints of tinnitus, hearing 
difficulty, or acoustic trauma.  Similarly, post-service 
medical records make no mention of any ear problems, 
including ringing of the ears or tinnitus.  

The Court has determined that, particularly with respect to 
claims for tinnitus, the veteran is competent to present 
evidence of a current disability as well as continuity of 
symptomatology.  See Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002).  In the present case, the veteran expressly 
denied any complaints of tinnitus at the December 2004 VA 
examination.  There is no other evidence of record in which 
the veteran asserts that he currently experiences tinnitus.  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" 
means a disability shown by competent medical evidence to 
exist at the time of the award of service connection); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence 
of proof of a present disability, there can be no valid claim 
for service connection as Congress has specifically limited 
entitlement to service connection to cases where such 
incidents have resulted in a disability).  The veteran, who 
is competent to provide a diagnosis of tinnitus, has denied 
that he has tinnitus.  Under such circumstances, the Board 
finds that there is no competent evidence of a current 
disability.  As such, service connection must be denied.  Id. 


ORDER

The veteran's request to reopen his previously disallowed 
claim of entitlement to service connection for sinusitis 
secondary to a nasal injury is denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened, and to this extent the claim is granted.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


